DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on September 22, 2020 has been received. Claims 1-13 and 15-32 are currently pending, of which claims 1, 3, 5, 7, 9, 11, 13, 15-26, 28, and 30-32 are withdrawn.
Claims 2, 4, 6, 8, 10, 12, 27, and 29 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 29 is objected to because of the following informalities:
“a band having hooks on each end” should read “a band having a first end and a second end, each of the first end and the second end including hooks” to enhance clarity
“each closure mechanisms” should read “each closure mechanism” 
“a respective cup of said bra” should read “a respective cup of said two cups,” to enhance clarity
“wherein each closure mechanism of said bra is configured to be located adjacent a nipple line of a wearer’s breast such that said bra is configured to pull on said respective nipple line of a respective breast of a pair of breasts of a wearer, such that said bra is configured to pull on said breasts to provide support,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a woman’s bosom.” The limitation is indefinite, as claim 4 has now been amended to depend from claim 29, which previously recites “a wearer’s breast.” As such, it is unclear whether “a wearer” and “a woman” refer to the same person, and if the wearer’s breast(s) is/are synonymous with the woman’s bosom. For purposes of examination, the Examiner will interpret the limitation as follows: “the breasts of the wearer.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 2, 4, and 12 (regarding claim 4, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US PG Pub 2015/0313291) in view of Heer (US PG Pub 2007/0123148).
Regarding claim 29, Jackson discloses a supportive strapless bra (11, see Figs. 1-3, note that bra 11 includes removable/reconfigurable straps 32 and is adapted to be used in a plurality of configurations including a strapless configuration, as seen in Figs. 1 and 3 and paragraphs 0003 and 0024-0026) comprising:
a first portion (see annotated Fig. 2) comprising two cups (12) and a bridge between said two cups (see annotated Fig. 2); said first portion further comprising two closure mechanisms 
a second portion (see annotated Fig. 2) comprising a pair of bands (21) having hooks (see annotated Fig. 2 and paragraph 0022) on opposing ends of the pair of bands for attaching to said eyes of said two closure mechanisms (see Fig. 2 and paragraph 0022);
said each closure mechanisms being located directly on a respective cup of said bra (see Figs. 1-3 and paragraphs 0018 and 0022);
wherein said each closure mechanism of said bra is configured to be located adjacent a nipple line of a wearer's breast (see Figs. 1-3, note that each closure mechanism 13 is located on the respective cup 12 to be nearby or not distant from, i.e., adjacent, a wearer’s nipple line, inasmuch as claimed; see definition 1a of “adjacent” via Merriam-Webster.com) such that said bra is configured to pull on said breast to provide support (see Figs. 1-3, Abstract, and paragraphs 0007, 0018, and 0025);
said bra being a strapless bra (see Figs. 1 and 3 and paragraphs 0003 and 0024-0026, and note above).

    PNG
    media_image1.png
    677
    796
    media_image1.png
    Greyscale

Regarding the limitation “wherein said each closure mechanism of said bra is configured to be located adjacent a nipple line of a wearer's breast such that said bra is configured to pull on said breast to provide support,” Jackson teaches closure mechanisms (13) that are generally located adjacent a nipple line of a wearer’s breast (see Figs. 1-3 and not above), depending on the intended wearer’s anatomy (e.g., varying breast size, whether the breasts are widely or narrowly spaced from each other, whether the nipples point outwardly or are more centrally located on the breasts, etc.). Additionally, the amount of support provided by the bra would also depend on the wearer’s breast size, the size and position of the bra cups, the tightness of the band, and other variable factors. As such, Jackson teaches a bra that is capable of being used wherein each closure mechanism of said bra is configured to be located adjacent a nipple line of Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “such that said bra is configured to pull on said breast to provide support” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Jackson discloses the structure as claimed, and also discloses wherein the bra is configured to provide support (see at least Abstract and paragraph 0007) and therefore would have a reasonable expectation of performing such function. Again, as noted above, the amount of pull and support provided by the bra would also depend on the wearer’s breast size, the size and position of the bra cups, the tightness of the band, and other variable factors. See MPEP 2173.05(g).
	Jackson substantially discloses the invention as claimed above but fails to disclose a single band having hooks on each end for attaching to said eyes of said two closure mechanisms. Instead, as discussed above, Jackson discloses a pair of bands having hooks on opposing ends of the pair of bands for attaching to said eyes of said two closure mechanisms (see Fig. 2 and paragraph 0022).
	However, Heer teaches a strapless bra (see Fig. 1) having a first portion (101) and a second portion (102) removably attached to the first portion via corresponding hooks and eyes 
	Therefore, based on Heer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jackson’s pair of back straps to be one single back strap, as doing so would allow the back strap to have a hardware-free surface that provides a smooth and aesthetically pleasing appearance.

	Regarding claim 2, Jackson and Heer together teach a bra that is capable of being used for bust sizes of C cup or larger. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). Additionally, the Examiner further notes that a “C cup” can encompass a wide range of bust sizes, since bust size and volume is based on both cup size and band size (e.g., a 30C size has a much smaller cup volume than a 38C).

	Regarding claim 4, the modified bra of Jackson (i.e., Jackson in view of Heer) is further disclosed wherein said bra (11 of Jackson) once closed, is configured to lift and support a woman's bosom (see Figs. 1-3, Abstract, and paragraphs 0007, 0018, and 0025 of Jackson).
It is noted that the recitation of “configured to lift and support a woman's bosom” is a functional limitation. It is well settled that it is possible for functional language to define In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. As discussed above, Jackson and Heer together teach the structure as claimed, and Jackson also discloses wherein the bra is configured to provide support (see at least Abstract and paragraph 0007) and therefore would have a reasonable expectation of performing such function. Again, as noted above, the amount of lift and support provided by the bra would also depend on the wearer’s breast size, the size and position of the bra cups, the tightness of the band, and other variable factors. See MPEP 2173.05(g).

Regarding claim 12, the modified bra of Jackson (i.e., Jackson in view of Heer) is further disclosed wherein said bra (11 of Jackson) has no mechanism for opening and closing said bra in front of said bra between said cups (12 of Jackson; see at least Figs. 1-2 of Jackson).

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Heer, as applied to claim 29 above, in view of Lung (US PG Pub 2009/0075562).
	Regarding claim 6, Jackson and Heer together teach the limitations of claim 29, as discussed above. Jackson fails to further teach wherein said cups have under wiring. Jackson is silent as to whether the cups (12) include wiring or not.

Therefore, based on Lung’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jackson’s cups to include under wiring, as doing so would provide additional support to the under breast area.
	Regarding claim 8, Jackson and Heer together teach the limitations of claim 29, as discussed above. Jackson fails to further teach wherein said cups have no under wiring. Jackson is silent as to whether the cups (12) include wiring or not.
However, Lung teaches a customizable supportive strapless bra (31, see Fig. 17 and Abstract) having an optional underwire (see paragraphs 0013, 0021, 0065, and 0069), such that the bra can be used in a configuration without under wiring (see at least paragraph 0013), so as to allow the bra to be adapted for certain outfits or activities (see paragraphs 0013-0017). It is noted that omitting the under wiring of a bra typically enhances wearer comfort and allows the bra to be more easily washed without corrosion or deformation of the cups (see e.g. paragraph 0028).
Therefore, based on Lung’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jackson’s cups to specifically exclude under wiring, as doing so would allow the bra to be adapted for certain outfits or activities, enhance wearer comfort, and/or allow the bra to be more easily washed without corrosion or deformation of the cups.
It is noted that the recitation of “molded” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

	Regarding claim 10, Jackson and Heer together teach the limitations of claim 29, as discussed above, but fail to further teach wherein said bra has additional plastic on one end or both sides of said bra for additional side support.
However, Lung teaches a customizable supportive strapless bra (31, see Fig. 17 and Abstract) having an optional plastic underwire (see paragraphs 0021, 0065, and 0069) extending to both sides of the bra (see Figs. 1-2), to provide additional support to the under breast area (see paragraph 0069).
Therefore, based on Lung’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jackson’s cups to include plastic under wiring extending to both sides of the bra, such that the bra would have additional plastic on one or both sides of said bra, as doing so would provide additional support to the under breast area.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Heer, as applied to claim 29 above, in view of Legaspi et al. (herein Legaspi)(US PG Pub 2005/0075048).

However, Legaspi teaches a supportive strapless bra (10, see Fig. 4 and Abstract) that may be incorporated in swimwear (i.e., bathing suits), sportswear, daywear, camisoles, or the like (see paragraphs 005 and 0019), as said garments are known to those of ordinary skill in the art to be used with breast-supporting structures.
Therefore, based on Legaspi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jackson’s bra to specifically comprise a bathing suit top, as it is well known to those of ordinary skill in the art to provide breast-supporting structures in a bathing suit top.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.